EXHIBIT 10.1




AGREEMENT BY AND BETWEEN

CBC National Bank

Fernandina Beach, Florida

and

The Comptroller of the Currency







CBC National Bank, Fernandina Beach, Florida (“Bank”) and the Comptroller of the
Currency of the United States of America (“Comptroller”) wish to protect the
interests of the depositors, other customers, and shareholders of the Bank, and,
toward that end, wish the Bank to operate safely and soundly and in accordance
with all applicable laws, rules and regulations.

The Comptroller has found unsafe and unsound banking practices relating to the
Bank’s increasing credit risk.  Additional actions by the Board and management
are needed to restore the Bank to a safe and sound condition.

In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.

ARTICLE I

JURISDICTION

(1)

This Agreement shall be construed to be a “written agreement entered into with
the agency” within the meaning of 12 U.S.C. § 1818(b)(1).

(2)

This Agreement shall be construed to be a “written agreement between such
depository institution and such agency” within the meaning of 12 U.S.C. §
1818(e)(1) and 12 U.S.C. § 1818(i)(2).




--------------------------------------------------------------------------------

(3)

This Agreement shall be construed to be a “formal written agreement” within the
meaning of 12 C.F.R. § 5.51(c)(6)(ii).  See 12 U.S.C. § 1831i.

(4)

This Agreement shall be construed to be a “written agreement” within the meaning
of 12 U.S.C. § 1818(u)(1)(A).

(5)

All reports or plans which the Bank or Board has agreed to submit to the
Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded to
the:




Assistant Deputy Comptroller

North Florida Field Office

8375 Dix Ellis Trail, Suite 403

Jacksonville, FL 32256




ARTICLE II

CREDIT RISK

(1)

The Board shall continue  to ensure Bank adherence to a written program to
reduce the high level of credit risk in the Bank.  The program shall include,
but not be limited to:

(a)

procedures to strengthen credit underwriting, particularly in the commercial
real estate (CRE) portfolio;

(b)

procedures to strengthen loan portfolio management, to include internal lending
guidelines and concentration limits that control the Bank’s overall risk
exposure to CRE, and a contingency plan to reduce or mitigate concentrations in
the event of adverse market conditions, including a plan to limit CRE growth if
concentrations become excessive;

(c)

procedures to maintain an adequate, qualified staff in all credit related
functional areas, including the Bank’s special assets division;

(d)

procedures for continued strengthening of collections; and




- 2 -




--------------------------------------------------------------------------------

(e)

an action plan to identify, measure, monitor and manage CRE concentration risk
and future CRE growth.

(2)

The Board shall submit a copy of the program to the Assistant Deputy
Comptroller.

(3)

At least quarterly, the Board shall prepare a written assessment of the Bank’s
credit risk, which shall evaluate the Bank’s progress under the aforementioned
program.  The Board shall submit a copy of this assessment to the Assistant
Deputy Comptroller.

ARTICLE III

CRITICIZED ASSETS

(1)

The Bank shall take immediate and continuing action to protect its interest in
those assets criticized in the ROE, in any subsequent Report of Examination, by
internal or external loan review, or in any list provided to management by the
National Bank Examiners.

(2)

The Board shall continue to ensure Bank adherence to a written program designed
to eliminate the basis of criticism of assets criticized in the ROE, in any
subsequent Report of Examination, or by any internal or external loan review, or
in any list provided to management by the National Bank Examiners as “doubtful,”
“substandard,” or “special mention.”  This program shall include, at a minimum:

(a)

an identification of the expected sources of repayment;

(b)

the appraised value of supporting collateral and the position of the Bank’s lien
on such collateral where applicable;

(c)

an analysis of current and satisfactory credit information, including cash flow
analysis where loans are to be repaid from operations; and




- 3 -




--------------------------------------------------------------------------------

(d)

the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment.

(3)

Upon adoption, a copy of the program for all criticized assets equal to or
exceeding five hundred thousand dollars ($500,000) shall be forwarded to the
Assistant Deputy Comptroller.

(4)

The Board, or a designated committee, shall conduct a review, on at least a
monthly basis, to determine:

(a)

the status of each criticized asset or criticized portion thereof that equals or
exceeds five hundred thousand dollars ($500,000);

(b)

management’s adherence to the program adopted pursuant to this Article;

(c)

the status and effectiveness of the written program; and

(d)

the need to revise the program or take alternative action.

(5)

A copy of each review shall be forwarded to the Assistant Deputy Comptroller on
a quarterly basis in a format similar to Appendix A, attached hereto.

(6)

The Bank may extend credit, directly or indirectly, including renewals,
extensions or capitalization of accrued interest, to a borrower whose loans or
other extensions of credit are criticized in the ROE, in any subsequent Report
of Examination, in any internal or external loan review, or in any list provided
to management by the National Bank Examiners and whose aggregate loans or other
extensions exceed five hundred thousand dollars ($500,000) only if each of the
following conditions is met:

(a)

the Board or designated committee finds that the extension of additional credit
is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of




- 4 -




--------------------------------------------------------------------------------

the full Board (or designated committee) approves the credit extension and
records, in writing, why such extension is necessary to promote the best
interests of the Bank; and

(b)

a comparison to the written program adopted pursuant to this Article shows that
the Board’s formal plan to collect or strengthen the criticized asset will not
be compromised.

(7)

A copy of the approval of the Board or of the designated committee shall be
maintained in the file of the affected borrower.

ARTICLE IV

PROFIT PLAN

(1)

Within sixty (60) days, the Board shall review, revise as needed,  and
thereafter ensure Bank adherence to its written profit plan to improve and
sustain the earnings of the Bank.  This plan shall include, at minimum, the
following elements:

(a)

identification of the major areas in and means by which the Board will seek to
improve the Bank’s operating performance;

(b)

realistic and comprehensive budgets, including projected balance sheets and
year-end income statements;

(c)

a budget review process to monitor both the Bank’s income and expenses, and to
compare actual figures with budgetary projections;

(d)

a description of the operating assumptions that form the basis for major
projected income and expense components;

(e)

an action plan to ensure the ongoing adequacy of capital and the availability of
sources of additional capital; and,




- 5 -




--------------------------------------------------------------------------------

(f)

plans to ensure the continued adequacy of the allowance for loan and lease
losses, in accordance with the Allowance for Loan and Lease Losses of the
Comptroller’s Handbook and OCC Bulletin 2006-47, “Interagency Policy Statement
on the Allowance for Loan and Lease Losses.”

(2)

The budgets and related documents required in paragraph (1) above for 2009 shall
be submitted to the Assistant Deputy Comptroller.  The Board shall submit to the
Assistant Deputy Comptroller annual budgets as described in paragraph (1) above
for each year this Formal Agreement remains in effect.  A preliminary budget for
each year shall be submitted on or before November 30, of the preceding year.  A
final budget for each year shall be submitted on or before January 31 of the
current year.

(3)

The Board shall forward comparisons of its balance sheet and profit and loss
statement to the profit plan projections to the Assistant Deputy Comptroller on
a quarterly basis.

ARTICLE V

BROKERED DEPOSITS

(1)

The Bank may not accept, renew, or roll over any Brokered Deposits (as defined
by 12 C.F.R. § 337.6(a)(2) except that it shall not include reciprocal CDARS)
that would cause the Bank’s level of Brokered Deposits to be in excess of ten
percent (10%) of total deposits unless it has obtained a prior written
determination of no supervisory objection from the Assistant Deputy Comptroller.

(2)

If the Bank seeks to acquire Brokered Deposits in excess of ten percent (10%) of
total deposits, the Board shall apply to the Assistant Deputy Comptroller for
written permission.  Such application shall contain, at a minimum, the
following:




- 6 -




--------------------------------------------------------------------------------

(a)

the dollar volume, maturities, and cost of the Brokered Deposits to be acquired;

(b)

the proposed use of the Brokered Deposits, i.e., short-term liquidity or
restructuring of liabilities to reduce cost;

(c)

alternative funding sources available to the Bank; and

(d)

the reasons why the Bank believes that the acceptance of the Brokered Deposits
does not constitute an unsafe and unsound practice in its particular
circumstances.

(3)

The Assistant Deputy Comptroller may require the submission of such additional
information as necessary to make an informed decision.  Upon consideration of
the Bank’s application, the Comptroller will determine, in its sole discretion,
whether the proposed acquisition of Brokered Deposits may be accomplished in a
safe and sound manner, and it may prohibit or condition the Bank’s acquisition.

ARTICLE VI

COMPLIANCE COMMITTEE

(1)

Within fifteen (15) days of the date of this Agreement, the Board shall appoint
a Compliance Committee of at least five (5) directors, of which no more than one
(1) shall be an employee or controlling shareholder of the Bank or any of its
affiliates (as the term “affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a
family member of any such person.  Upon appointment, the names of the members of
the Compliance Committee and, in the event of a change of the membership, the
name of any new member shall be submitted in writing to the Assistant Deputy
Comptroller.  The Compliance Committee shall be responsible for monitoring and
coordinating the Bank’s adherence to the provisions of this Agreement.




- 7 -




--------------------------------------------------------------------------------

(2)

The Compliance Committee shall meet at least monthly.

(3)

Within forty-five (45) days of the date of this Agreement and quarterly
thereafter, the Compliance Committee shall submit a written progress report to
the Board setting forth in detail:

(a)

a description of the action needed to achieve full compliance with each Article
of this Agreement;

(b)

actions taken to comply with each Article of this Agreement; and

(c)

the results and status of those actions.

(4)

The Board shall forward a copy of the Compliance Committee’s report, with any
additional comments by the Board, to the Assistant Deputy Comptroller within ten
(10) days of receiving such report.

ARTICLE VII

CLOSING

(1)

Although the Board has agreed to submit certain programs and reports to the
Assistant Deputy Comptroller for review or prior written determination of no
supervisory objection, the Board has the ultimate responsibility for proper and
sound management of the Bank.

(2)

It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Agreement shall in any way inhibit, estop, bar, or
otherwise prevent the Comptroller from so doing.




- 8 -




--------------------------------------------------------------------------------

(3)

Any time limitations imposed by this Agreement shall begin to run from the
effective date of this Agreement.  Such time requirements may be extended in
writing by the Assistant Deputy Comptroller for good cause upon written
application by the Board.

(4)

The provisions of this Agreement shall be effective upon execution by the
parties hereto and its provisions shall continue in full force and effect unless
or until such provisions are amended in writing by mutual consent of the parties
to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.

(5)

In each instance in this Agreement in which the Board is required to ensure
adherence to, and undertake to perform certain obligations of the Bank, it is
intended to mean that the Board shall:

(a)

authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Agreement;

(b)

require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Agreement;

(c)

follow-up on any non-compliance with such actions in a timely and appropriate
manner;

(d)

ensure that the Bank has processes, personnel, and control systems to ensure
implementation of and adherence to the program developed pursuant to this
Agreement; and

(e)

require corrective action be taken in a timely manner of any noncompliance with
such actions.




- 9 -




--------------------------------------------------------------------------------

(6)

This Agreement is intended to be, and shall be construed to be, a supervisory
“written agreement entered into with the agency” as contemplated by 12 U.S.C. §
1818(b)(1), and expressly does not form, and may not be construed to form, a
contract binding on the Comptroller or the United States.  Notwithstanding the
absence of mutuality of obligation, or of consideration, or of a contract, the
Comptroller may enforce any of the commitments or obligations herein undertaken
by the Bank under his supervisory powers, including 12 U.S.C. § 1818(b)(1), and
not as a matter of contract law.  The Bank expressly acknowledges that neither
the Bank nor the Comptroller has any intention to enter into a contract.  The
Bank also expressly acknowledges that no officer or employee of the Office of
the Comptroller of the Currency has statutory or other authority to bind the
United States, the U.S. Treasury Department, the Comptroller, or any other
federal bank regulatory agency or entity, or any officer or employee of any of
those entities to a contract affecting the Comptroller’s exercise of his
supervisory responsibilities.  The terms of this Agreement, including this
paragraph, are not subject to amendment or modification by any extraneous
expression, prior agreements or prior arrangements between the parties, whether
oral or written.

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.




/s/ Kennard L. Page

 

August 26, 2008

Kennard L. Page

 

Date

Assistant Deputy Comptroller

 

 

North Florida Field Office

 

 





- 10 -




--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.







/s/ Christina H. Bryan

 

August 26, 2008

Christina H. Bryan

 

Date




/s/ Dennis O. Green

 

August 26, 2008

Dennis O. Green

 

Date




/s/ Mark B. Heles

 

August 26, 2008

Mark B. Heles

 

Date




/s/ James W. Holden, Jr.

 

August 26, 2008

James W. Holden, Jr.

 

Date




/s/ Ladson F. Howell

 

August 26, 2008

Ladson F. Howell

 

Date




/s/ James C. Key

 

August 26, 2008

James C. Key

 

Date




/s/ Robert B. Pinkerton

 

August 26, 2008

Robert B. Pinkerton

 

Date




/s/ Suellen Rodeffer Garner

 

August 26, 2008

Suellen Rodeffer Garner

 

Date




/s/ Michael Sanchez

 

August 26, 2008

Michael Sanchez

 

Date




/s/ Edward E. Wilson

 

August 26, 2008

Edward E. Wilson

 

Date




/s/ Marshall E. Wood

 

August 26, 2008

Marshall E. Wood

 

Date











- 11 -




--------------------------------------------------------------------------------

APPENDIX A

CBC National Bank

Fernandina Beach, Florida







CRITICIZED ASSET REPORT AS OF:

 

 

 

 

 

BORROWER(S):

     

 

 

 

 

 

 

ASSET BALANCE(S) AND OCC RATING (SM, SUBSTANDARD, DOUBTFUL OR LOSS):

 

 

 

 

$

 

CRITICISM

 

 

 

 

 

AMOUNT CHARGED OFF TO DATE

 

 

 

 

 

 

 

FUTURE POTENTIAL CHARGE-OFF

 

 

 

 

 

 

 

 

PRESENT STATUS (Fully explain any increase in outstanding balance; include past
due status, nonperforming, significant progress or deterioration, etc.):

 

 

FINANCIAL AND/OR COLLATERAL SUPPORT (include brief summary of most current
financial information, appraised value of collateral and/or estimated value and
date thereof, bank’s lien position and amount of available equity, if any,
guarantor(s) info, etc.):

 

PROPOSED PLAN OF ACTION TO ELIMINATE ASSET CRITICISM(S) AND TIME FRAME FOR ITS
ACCOMPLISHMENT:

 

 

IDENTIFIED SOURCE OF REPAYMENT AND DEFINED REPAYMENT PROGRAM (repayment program
should coincide with source of repayment):

 

Use this form for reporting each criticized asset that exceeds five hundred
thousand dollars ($500,000) and retain the original in the credit file for
review by the examiners.  Submit your reports quarterly until notified
otherwise, in writing, by the Assistant Deputy Comptroller.





